Citation Nr: 1756353	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-12 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for atrial fibrillation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran requested a hearing before the Board in Washington, D.C. in the May 2011 VA Form 9.  The hearing was scheduled for November 11, 2016.  Notice of the hearing was sent to the Veteran's address of record.  He asked that the hearing be postponed as, due to illness, he was unable to travel.  Another hearing was scheduled on August 30, 2017.  Notice of the hearing date was again sent to the Veteran's address of record.  He cancelled this hearing.  He has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn. See 38 C.F.R. §§ 20.702(d); 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 1979 Report of Medical Examination, the Veteran's heart was reportedly normal and no heart conditions were noted.  However, a note contained on the October 1979 Report of Medical Examination refers to the Veteran's SF 93 (Report of Medical History), line 25.  The accompanying October 1979 SF 93, line 25, indicates that the Veteran underwent a cardiac catheterization in June 1979; however, no heart conditions were noted on the SF 93.  

A March 1979 Department of the Air Force Memorandum indicates that the Veteran was initially medically disqualified from service due to abnormal electrocardiogram (EKG) findings.  In May 1979, the Veteran underwent a cardiac catheterization in an attempt to be reinstated as commissionable.  An abnormal EKG, normal cardiac catheterization, and mild hypertension were diagnosed.  A June 1979 Department of the Air Force Memorandum indicates that the U.S. Air Force School of Aerospace Medicine reviewed the Veteran's May 1979 cardiac catheterization report and determined the Veteran to be medically qualified to be commissioned in a non-flying category.  The memorandum indicates that the Veteran was diagnosed with a concentric left ventricular hypertrophy of his left ventricular muscular.  However, atrial fibrillation was not noted.

The Veteran's service treatment records indicate that he had numerous episodes of chest pain, rapid irregular heartbeats, and heart palpitations throughout service and was diagnosed with atrial fibrillation.  See generally August 2005 Ft. Meade Medical Center EKG Stress test results, August 2005 Northern Virginia Sleep Diagnostic Center Report.  A May 2006 rating decision granted service connection for coronary artery disease (claimed as chest pain and shortness of breath) effective October 1, 2005.

Due to the fact that the Veteran's October 1979 Report of Medical Examination for commissioning purposes does not note any heart disabilities, the Veteran must be presumed sound.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304.  As the Veteran must be presumed sound in this case, the burden then shifts to the government to rebut the presumption of soundness.  The presumption of soundness may be rebutted only by clear and unmistakable evidence that the Veteran's disability both (1) pre-existed his service and (2) was not aggravated by his service.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)). The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The Veteran has not been afforded a VA examination in regard to his atrial fibrillation claim.  A VA examination or VA medical opinion is needed to determine current atrial fibrillation is associated with a disease or disability that was incurred or aggravated in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2009).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to assess whether a current disability manifested by atrial fibrillation had its onset or was aggravated in active service.  The examiner must review the entire claims file.

The examiner is asked to provide an opinion responding to the following questions:

(A) Is it clear and unmistakable (i.e., undebatable) that the Veteran's atrial fibrillation existed prior to his entrance into active duty in May 1980?  

(B) If the answer to Question (A) is "yes", is it clear and unmistakable (i.e., undebatable) that the Veteran's atrial fibrillation was NOT aggravated beyond its natural progression during his period of active service from May 1980 to September 2005?

(C) If the answer to either Question (A) or Question (B) is "no," assume as true that the Veteran entered service in May 1980 in sound condition, and that his atrial fibrillation did not pre-exist service.  Based on this assumption, is it at least as likely as not (50 percent or greater probability) that the Veteran's current atrial fibrillation had its onset in, or is otherwise related to the Veteran's period of active duty service?

A thorough explanation must be provided for the opinions rendered. 

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

